       Case 21-51572-lrc             Doc 4         Filed 02/24/21 Entered 02/24/21 22:51:40                      Desc Main
                                                    Document     Page 1 of 7
 Fill in this information to identify your case:

                                                                                                 Check if this is an amended
Debtor 1      Laura Ann Stephens                                                              plan, and list below the sections of
Debtor 2                                                                                      the plan that have been changed.
(Spouse, if filing)                                                                           Amendments to sections not listed
                                                                                              below will be ineffective even if set
United States Bankruptcy Court for the Northern District of Georgia                           out later in this amended plan.
Case number
                                                                                              ________________________________


Chapter 13 Plan

NOTE: The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use in Chapter 13
cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See Order Requiring Local Form for Chapter
13 Plans and Establishing Related Procedures, General Order No. 21-2017, available in the Clerk’s Office and on the
Bankruptcy Court’s website, ganb.uscourts.gov. As used in this plan, “Chapter 13 General Order” means General Order No.
21-2017 as it may from time to time be amended or superseded.

Part 1:            Notices


To Debtor(s):      This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                   does not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial
                   district. Plans that do not comply with local rules and judicial rulings may not be confirmable.
                   In the following notice to creditors, you must check each box that applies.

                    Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.
                       The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. §
                    101(14A)), set out in § 4.4.
                    You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy
To Creditor(s):     case. If you do not have an attorney, you may wish to consult one.
                    If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file
                    an objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless the
                    Bankruptcy Court orders otherwise. The Bankruptcy Court may confirm this plan without further notice if no
                    objection to confirmation is filed. See Bankruptcy Rule 3015.
                    To receive payments under this plan, you must have an allowed claim. If you file a proof of claim, your
                    claim is deemed allowed unless a party in interest objects. See 11 U.S.C. § 502(a).
                    The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will
                    be controlling, unless the Bankruptcy Court orders otherwise.
                    The following matters may be of particular importance. Debtor(s) must check one box on each line to state
                    whether or not the plan includes each of the following items. If an item is checked as “Not included,” if both
                    boxes are checked, or if no box is checked, the provision will be ineffective even if set out later in the plan,
                    except 1.4.




          A limit on the amount of a secured claim, that may result in a partial payment
 §1.1                                                                                              Included         Not included
          or no payment at all to the secured creditor, set out in § 3.2



          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security
 §1.2                                                                                              Included         Not included
          interest, set out in § 3.4.


 §1.3     Nonstandard provisions, set out in Part 8.                                               Included         Not included

          The plan provides for the payment of a domestic support obligation (as
§1.4                                                                                               Included         Not included
          defined in 11 U.S.C. § 101(14A)), set out in § 4.4.
    Case 21-51572-lrc        Doc 4                Filed 02/24/21 Entered 02/24/21 22:51:40   Desc Main
                                                   Document
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form                   Page1.42 of 7
                                                     (December 2020), Version
     Case 21-51572-lrc              Doc 4       Filed 02/24/21 Entered 02/24/21 22:51:40                        Desc Main
                                                 Document     Page 3 of 7
Part 2:             Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims



§ 2.1 Regular Payments to the trustee; applicable commitment period.
    The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:
    Check one:
   36 months         60 months.
Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:
    The debtor(s) will pay $350.00 per Month for the applicable commitment period. If the applicable commitment period is
    36 months, additional Regular Payments will be made to the extent necessary to make the payments to creditors specified
    in this plan, not to exceed 60 months unless the Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of
    this plan are paid in full prior to the expiration of the applicable commitment period, no further Regular Payments will be
    made.
    Check if applicable.
    [o] The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be
    completed or reproduced. Insert additional lines as needed for more changes.):
Beginning on      The Regular Payment amount will change to
                                                                         For the following reason (insert reason for change):
(insert date):    (insert amount):

                  $__ per ___

§ 2.2 Regular Payments: method of payments.
    Regular Payments to the trustee will be made from future income in the following manner:
    Check all that apply.
       Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will
    pay to the trustee the amount that should have been deducted.
       Debtor(s) will make payments directly to the trustee.
          Other (specify method of payment):


§ 2.3 Income tax refunds.
    Check one.
      Debtor(s) will retain any income tax refunds received during the pendency of the case.
        Debtor(s) will (1) supply the trustee with a copy of each federal income tax return filed during the pendency of the case
    within 30 days of filing the return and (2) turn over to the trustee, within 30 days of the receipt of any federal income tax
    refund during the applicable commitment period for tax years 2020, 2021, 2022, the amount by which the total of all of the
    federal income tax refunds received for each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders
    otherwise. If debtor’s spouse is not a debtor in this case, “tax refunds received” means those attributable to the debtor.
          Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:


§ 2.4 Additional Payments.
    Check one.
    [X] None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
        Debtor(s) will make additional payment(s) (“Additional Payments”) to the trustee from other sources as specified
    below. Describe the source, estimated amount, and date of each anticipated payment.


§ 2.5 [Intentionally omitted.]


§ 2.6 Disbursement of funds by trustee to holders of allowed claims.
    The trustee shall disburse funds in accordance with General Order No. 41-2020. (www.ganb.uscourts.gov/local-rules-and-
    orders)




Part 3:             Treatment of Secured Claims.
     Case 21-51572-lrc              Doc 4      Filed 02/24/21 Entered 02/24/21 22:51:40                         Desc Main
                                                Document     Page 4 of 7
§ 3.1 Maintenance of payments and cure of defaults, if any.
    Check one.

   None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


§ 3.2 Request for valuation of security and modification of certain undersecured claims.
    Check one.
   None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked. .
   The debtor(s) request(s) that the Bankruptcy Court determine the value of the secured claims listed below.
For each non-governmental secured claim listed below, the debtor(s) state(s) that the value of the secured claim should be as
set out in the column headed Amount of secured claim. For secured claims of governmental units, unless the Bankruptcy
Court orders otherwise, the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules
controls over any contrary amount listed below. For each creditor checked below, debtor(s) will file a motion pursuant to
Bankruptcy Rule 3012 and the Chapter 13 General Order to request determination of the amount of the secured claim.
For each listed claim below, the value of the secured claim will be paid in full with interest at the rate stated below. For a
secured tax claim, the interest rate shall be the interest rate stated in the proof of claim. The portion of any allowed claim that
exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan. If the amount of a
creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Part 5 of this plan.
The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the
creditor in the amount set out in the column headed Monthly preconfirmation adequate protection payment.
The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
property interest of the debtor(s) or the estate(s) until the earlier of:
  (a) payment of the underlying debt determined under nonbankruptcy law, or
  (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying
debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.
                                                                                                   Monthly pre-
                                                               Amount of                                                Monthly
Check only            Estimated      Collateral                                 Amount of          confirmation
             Name of                             Value of      claims senior              Interest                      post-
if motion to          amount of      and date of                                secured            adequate
             Creditor                            collateral    to creditor’s              rate                          confirmation
be filed              total claim    purchase                                   claim              protection
                                                               claim                                                    payment
                                                                                                   payment
            Capital                                                                                                     $126 Step
                                2017 Jeep
            One Auto $19,800.00            $13,300.00 $0.00                     $19,800.00 6.00% $126.00                to $326.00
                                Renegade -
            Finance                                                                                                     4-1-2023
§ 3.3 Secured claims to be paid in full.
    Check one.

   None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


§ 3.4 Lien Avoidance.
    Check one.

   None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


§ 3.5 Surrender of Collateral.
    Check one.

   None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


§ 3.6 Other Allowed Secured Claims.
    A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be
    paid with interest at the rate of __5_%. Payments will commence as set forth in § 2.6. Notwithstanding the foregoing,
    the debtor(s), and any other party in interest, may: object to allowance of the claim; request that the Bankruptcy Court
    determine the value of the secured claim if modification of the claim is permissible and if 11 U.S.C. § 506 is applicable;
    or request that the Bankruptcy Court avoid the creditor’s lien pursuant to 11 U.S.C. § 522(f), if applicable.
    If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the
     Case 21-51572-lrc              Doc 4     Filed 02/24/21 Entered 02/24/21 22:51:40                             Desc Main
                                               Document
     amount of the secured claim will be treated as an unsecuredPage   5 ofPart
                                                                claim under 7 5 of this plan.
     The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
          (a) payment of the underlying debt determined under nonbankruptcy law, or
          (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the
          underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

Part 4:            Treatment of Fees and Priority Claims.


§ 4.1 General.
     Trustee’s fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will
     be paid in full regardless of whether it is listed in § 4.4.
§ 4.2 Trustee's fees.
     Trustee’s fees are governed by statute and may change during the course of the case.
§ 4.3 Attorney's fees.
     (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in
     this case are $4,250.00. The allowance and payment of the fees, including the award of additional fees, expenses and
     costs of the attorney for the debtor(s) are governed by General Order 22-2017 (“Chapter 13 Attorney’s Fees Order”), as it
     may be amended.
     (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. §
     503(b) to the extent set forth in the Chapter 13 Attorney’s Fees Order.
     (c) From the first disbursement after confirmation, the attorney will receive payment under the Chapter 13 Attorney's Fee
     Order up to the allowed amount set forth in § 4.3(a).
     (d) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $200 per month from
     Regular Payments and (2) from Tax Refunds or Additional Payments, as set forth in the Chapter 13 Attorney's Fees
     Order until all allowed amounts are paid in full.
     (e) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the
     attorney for the debtor(s) the amount of $2000 not to exceed the maximum amount that the Chapter 13 Attorney’s Fees
     Order permits. If the attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney’s
     Fees Order, the trustee will deliver, from the funds available, the stated amount or the maximum amount to the attorney,
     whichever is less.
     (f) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in
     the amount of $2000 not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits, will be
     allowed to the extent set forth in the Chapter 13 Attorney’s Fees Order. The attorney may file an application for fees,
     expenses, and costs in excess of the maximum amount within 10 days from entry of the order of dismissal. If the attorney
     for the debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney’s Fees Order, the trustee will
     deliver, from the funds available, the allowed amount to the attorney.
     (g) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the
     attorney for the debtor(s), from the funds available, any allowed fees, expenses, and costs that are unpaid.
     (h) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the
     funds available, any allowed fees, expenses, and costs that are unpaid.
§ 4.4 Priority claims other than attorney's fees.
    None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
    The debtor(s) has/have priority claims other than attorney’s fees and domestic support obligations as set forth below:
Name of creditor                                                                    Estimated amount of claim
Internal Revenue Service Dept of Treasury                                           $500.00

Georgia Department of Revenue                                                       $0.00



Part 5:            Treatment Nonpriority Claims.


§ 5.1 Nonpriority unsecured claims not separately classified.
     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders
     of these claims will receive:
     Check one.

         A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this
     plan.
         A pro rata portion of the larger of (1) the sum of $ and (2) the funds remaining after disbursements have been made to
     all other creditors provided for in this plan.
     [X] The larger of (1) 0% of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after
     Case 21-51572-lrc             Doc 4  Filed 02/24/21 Entered 02/24/21 22:51:40                               Desc Main
                                           Document
    disbursements have been made to all other                  Page
                                              creditors provided for in 6
                                                                        thisofplan.
                                                                                7
    [o] 100% of the total amount of these claims.

    Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the
    amount of claims filed and allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee’s fees,
    costs, and expenses of the attorney for the debtor(s), and other priority claims under Part 4.

§ 5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims.
    Check one.

   None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.



§ 5.3 Other separately classified nonpriority unsecured claims.
    Check one.

   If “None” is checked, the rest of § 5.3 need not be completed or reproduced.




Part 6:            Executory Contracts and Unexpired Leases.


§ 6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other
executory contracts and unexpired leases are rejected.
    Check one.

   None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.




Part 7:            Vesting of the Property of the Estate.


§ 7.1 Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but
will vest in the debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a
discharge upon the completion of payments by the debtor(s).


Part 8:            Nonstandard Plan Provisions.


§ 8.1 Check "None" or list Nonstandard Plan Provisions.
          None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
    Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision
    not otherwise included in this N.D. Ga. Chapter 13 Plan Form or deviating from it. Nonstandard provisions set out
    elsewhere in this plan are ineffective.

    The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3. (Insert additional lines
    if needed.)
    ______________



Part 9:            Signatures.


§ 9.1 Signatures of Debtor(s) and Attorney for Debtor(s).
The debtor(s) must sign the initial plan and, if not represented by an attorney, any modification of the plan, below. The
attorney for the debtor(s), if any, must sign below.
     Case 21-51572-lrc               Doc 4       Filed 02/24/21 Entered 02/24/21 22:51:40                       Desc Main
                                                  Document     Page 7 of 7
/s/ Laura Ann Stephens
Signature of Debtor 1 executed on: 02/24/2021
                                                                    Signature of Debtor 2 executed on: 02/24/2021

226 Indian Lake Drive, Morrow, GA 30262



/s/ Joseph Brannen
                                                                    Date: 02/24/2021
Signature of attorney for debtor(s)

The Brannen Firm, LLC                                               7147 Jonesboro Road Suite G, Morrow, GA 30260
By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the
wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13
Plans that the Bankruptcy Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions
included in Part 8.



U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2020), Version 1.4
